Citation Nr: 0321824	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Whether an evaluation higher than 10 percent is warranted 
for obsessive-compulsive disorder (OCD) from May 1, 2000.

2.  Whether an evaluation higher than 10 percent is warranted 
for left 5th finger and ulnar nerve numbness from 
May 1, 2000.

3.  Whether an evaluation higher than zero percent is 
warranted for reflux esophagitis from May 1, 2000.

4.  Whether an evaluation higher than zero percent is 
warranted for residuals of left 5th finger fracture from 
May 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the RO 
which, among other things, granted claims of service 
connection for OCD, reflux esophagitis, residuals of left 5th 
finger fracture, and left 5th finger and ulnar nerve 
numbness.  The RO assigned a 10 percent rating for OCD 
effective May 1, 2000.  The RO also assigned zero percent 
ratings for left 5th finger and ulnar nerve numbness, reflux 
esophagitis, and left 5th finger fracture from May 1, 2000.  
By rating action of August 2001, the RO increased the 
evaluation for left 5th finger and ulnar nerve numbness from 
zero to 10 percent, effective May 1, 2000, 

Besides the issues listed on the title page, the issue of 
entitlement to service connection for limitation of motion of 
the cervical spine was developed for appellate review 
following the May 2000 rating decision.  In an August 2001 
rating decision, the RO granted service connection for 
limitation of motion of the cervical spine.  Accordingly, 
this issue is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that the issue of an evaluation of post-
operative Morton's neuroma of the left foot, rated as zero 
percent disabling, from May 1, 2000, was developed for 
appellate review; however, the Board considers the appeal of 
this issue to be withdrawn.  While a veteran is presumed to 
be seeking the maximum disability rating possible when 
pursuing a claim for a higher rating, the veteran informed 
the RO at his September 2000 hearing that he would be 
satisfied with a 10 percent rating, and that such a rating 
would represent a grant of the benefit sought.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Following the veteran's 
hearing, the RO took action in August 2001 to increase the 
evaluation from zero to 10 percent from May 1, 2000.  The RO 
also informed the veteran that the 10 percent grant was the 
maximum evaluation for Morton's neuroma and noted that this 
rating would satisfy the veteran's contention made at his 
September 2000 hearing.  Thereafter, the veteran or his 
representative made no reference to the Morton's neuroma 
issue and indicated that the only issues before the Board 
were those listed on the title page above.  Consequently, the 
Board finds that the issue has been withdrawn and is no 
longer before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2002).

The Board lastly notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Therefore, consideration of the issues on appeal 
must now include consideration of whether a higher evaluation 
is warranted for each disability from May 1, 2000.  Id.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction.  This was 
begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In the veteran's case, development actions requested by the 
Board in August 2002 resulted in the acquisition of May 2003 
and June 2003 VA examination reports, and treatment records 
from the 90th Medical Group, F.E. Warren Air Force Base.  
38 C.F.R. § 19.9(a) (2002).  

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, evidence has been received subsequent to 
the RO's preparation of the August 2001 supplemental 
statement of the case (SSOC).  Given that the veteran has not 
been provided with the opportunity to review the evidence 
added to the record as a result of the Board's development 
actions, a remand of the case is therefore required to comply 
with DAV.  See also 38 C.F.R. § 19.31 (appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless he waives such consideration in 
writing).  

In addition, the Board notes that it is unclear whether the 
RO has provided the veteran with the notice to which he is 
entitled under 38 U.S.C.A. § 5103(a), especially in light of 
the newly received evidence.  In this case, the RO did send a 
VCAA notice letter to the veteran in May 2001 and July 2001.  
The RO also issued a SSOC in August 2001, but did not include 
provisions of 38 C.F.R. § 3.159.  In this regard, the Board 
finds that the RO should ensure that any additional 
notification required under 38 U.S.C.A. § 5103(a) is made 
while the case is at the RO.  In re-adjudicating this case, 
the RO should ensure that all notification and development 
actions required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notifications and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by 
law.  See Quartuccio, supra.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, if any, and of the information 
or evidence that VA will yet obtain with 
respect to his claim for a higher 
evaluation.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), if 
applicable.  

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in August 2001, as well the citation to 
38 C.F.R. § 3.159.  38 C.F.R. § 19.31 
(2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

